 

Case 2:19-mj-00183-DM Document1 Filed 12/26/19 Page 1of5

SEALED

~

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Louisiana

 

 

 

 

 

 

United States of America )
V. )
) Case No.
ISIAH HOLMES 19-mj-183
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 26, 2019 in the parish of Orleans in the
Eastern District of Louisiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C 2113(a) Bank Robbery
Fee
x" Process 20 CatSus
Dktd
This criminal complaint is based on these facts: —— CitRmDep
—— Doc. No.
See attached Affidavit

 

@ Continued on the attached sheet.

   
   

mplainant’s signature

  

ecial Agent Jeffrey W. Heath, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 42/26/2019 woe P

Judge's signature
City and state: New Orleans, Louisiana Michae/B. North, United States Magistrate Judge

 

( Printed name and title

 

 
Case 2:19-mj-00183-DM Document1 Filed 12/26/19 Page 2 of 5

SEALED

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA ia MAGISTRATE NO.: 19-mj-183
Vv. *
ISIAH HOLMES =
* * *

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Jeffrey W. Heath, a Special Agent with the Federal Bureau of Investigation (FBI), being
duly sworn, do hereby depose and state that the following information is true to the best of my
knowledge and belief:

INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent (SA) with FBI. I have been employed by the FBI for
approximately nine years where I am assigned to the FBI New Orleans Violent Crime Task Force
(NOVCTEF). This task force includes federal and state officers tasked with the responsibility of
investigating violent crimes to include bank robberies, weapons related crimes, and illegal

narcotics activity. I have also participated in numerous investigations involving these offenses and

am thoroughly familiar with the investigative techniques used in these investigations.

 

 
Case 2:19-mj-00183-DM Document1 Filed 12/26/19 Page 3 of 5

2. I make this affidavit in support of securing a criminal complaint against ISIAH
HOLMES for violating Title 18, United States Code, Section 2113(a) by robbing the Capital One
Bank located at 4121 Canal Street, New Orleans, Louisiana. I am personally familiar with the facts
and circumstances surrounding this investigation from my own investigative activities and from
information obtained from other law enforcement officers with personal knowledge of the facts.

3. Because this affidavit is being submitted for the limited purpose of securing a
criminal complaint, I have not set forth each and every fact known to me concerning this
investigation. I have included what I believe are the facts sufficient to establish probable cause for
the complaint sought.

PROBABLE CAUSE

4, On Monday, December 23, 2019, at approximately 10:45 a.m., officers with the
New Orleans Police Department responded to a 911 call reporting a bank robbery at Capital One
Bank, located at 4121 Canal Street, New Orleans, Louisiana. Upon arrival, officers were provided
with the following information:

3s An unknown black male subject entered the bank at approximately 10:43 a.m. and
proceeded to the teller counter. As the subject approached the counter, he handed the teller a
handwritten note on a Capital One Bank transaction slip which read: “Don’t be a hero, I’m armed
No Dye.”

6. The teller immediately relinquished approximately $774.00 dollars in U.S.
currency to the suspect, who then fled the location on foot. The victim teller described the suspect
as a black male, approximately 30-45 years old, approximately 5’9” to 6'1", 150-180 pounds,

slender/medium build, with grey beard stubble. The suspect was clad in a black beanie cap and a

dark colored hooded sweatshirt. The suspect did not conceal his face, nor did he wear gloves.

 

 
Case 2:19-mj-00183-DM Document1 Filed 12/26/19 Page 4 of 5

- After being notified of the incident, the FBI Violent Crimes Task Force responded
to the scene. FBI Agents and Task Force Officers conducted interviews with the victim teller and
additional witnesses at the scene during the robbery. Surveillance camera footage was provided to
FBI New Orleans which captured the suspect in commission of the bank robbery and his exit from
the bank. The New Orleans Police Department Crime Lab processed the scene, and recovered the
robbery note for DNA and latent print evidence. The victim teller’s finger prints were also taken
for exclusionary purposes. All evidence was documented and turned over to FBI New Orleans
personnel at the scene.

8. On Monday, December 23, 2019, investigators reviewed the bank surveillance
and obtained several clear photographs of the suspect. Utilizing these photographs, an FBI Press
Release was distributed to the media seeking information on the suspect. Almost immediately,
numerous anonymous Crimestopper tips, independent of one another, were received by the FBI.
These tips independently identified ISIAH HOLMES as the suspect. Additional direct call in
tips were also received by FBI New Orleans which identified HOLMES as the bank robbery
suspect. Investigators reviewed law enforcement databases and after viewing pictures of
HOLMES, immediately identified him as the suspect of the Capital One Bank robbery.

9. On Tuesday, December 24, 2019, FBI New Orleans provided the victim teller a
photo lineup of multiple individuals to include ISTAH HOLMES. The victim teller verbally
identified HOLMES, circled his photograph, and signed/dated the lineup sheet.

10. Through my investigation, I learned that the deposits of Capital One Bank are

insured by the Federal Deposit Insurance Corporation (FDIC). This Capital One Bank, located at

4121 Canal Street, New Orleans, Louisiana is in the Eastern District of Louisiana.

 

 
Case 2:19-mj-00183-DM Document1 Filed 12/26/19 Page 5of5

ld: Based on the above information, your Affiant believes that there is probable cause
to believe that ISIAH HOLMES robbed the above-described Capital One Bank in violation of

Title 18, United States Code, Section 2113(a).

 

 
  
 
  

this ZY day of Dece
New Orleans, Louisiang.

 

Honorable Mickael B. North
United States/Magistrate Judge

 

 
